Citation Nr: 0318477	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  96-42 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1990.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied service connection for a 
left knee disorder.    

In December 1997 and December 1999, this matter was remanded 
to the RO.  

Initially, the Board notes that in the December 1997 and 
December 1999 remands, the issue of entitlement to service 
connection for a left knee disorder was characterized as 
entitlement to service connection for a left knee disorder on 
a direct basis and whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
left knee disorder on a secondary basis.  After careful 
review of the claims folder, the Board finds that the proper 
characterization of the issue on appeal is entitlement to 
service connection for a left knee disorder on a direct and 
secondary basis.  The Board finds that the issue of 
entitlement to service connection for a left knee disorder on 
a direct basis and entitlement to service connection for a 
left knee disorder on a secondary basis is the same claim, 
since the claims are based on the same disorder and the 
veteran is arguing different etiological theories.  See 
Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996) (holding that 
a claim based on a new diagnosis is a new claim).  See also 
Ashford v. Brown, 10 Vet. App. 120 (1997), (the Court of 
Appeals for Veterans Claims noted that a new etiological 
theory does not constitute a new claim). 

Furthermore, the Board finds that the initial rating decision 
dated in November 1994 did not become final.  The veteran was 
notified of the rating decision by letter dated November 29, 
1994.  In a statement received in November 9, 1995, the 
veteran's representative indicated that the veteran wanted to 
reopen his claim for service connection for a left knee 
disorder.  The Board finds that this statement is sufficient 
to constitute a notice of disagreement with respect to the 
November 1994 rating decision and this statement was received 
within one year from the date of notification of the November 
1994 rating decision.  See 38 C.F.R. § 20.302 (2002).  The 
Board finds that the November 1994 rating decision was timely 
appealed.  Thus, the proper issue before the Board is 
entitlement to service connection for a left knee disorder on 
a direct and secondary basis.  

The Board also notes that the issue of entitlement to an 
increased evaluation for chondromalacia patella with 
degenerative changes of the right knee with post operative 
arthroscopy of the right knee was included in the October 
2002 supplemental statement of the case.  However, this issue 
is not currently on appeal. In rating decisions dated in 
April 2001 and May 2002, entitlement to an increased 
evaluation for the right knee disability was denied.  The 
veteran was notified of these decisions and did not file a 
timely appeal.  Thus, this issue is not before the Board for 
appellate review.  


FINDING OF FACT

The veteran's left knee disorder first manifested several 
years after service and is not related to the veteran's 
period of service or to a service-connected disability. 


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service and may not be so presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations implementing the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

Copies of the veteran's service medical records are 
associated with the claims folder.  The veteran was afforded 
VA examinations in August 1994, June 1998, November 2000, and 
January 2003 in order to determine the nature, extent and 
etiology of the left knee disorder.  The veteran submitted 
private medical records by his orthopedist dated from May 
1995 to July 2002.  VA treatment records dated in 1992, 1993, 
1994, 1996, 2000, 2001, and 2002 were obtained.  The veteran 
and his representative have been provided with a Statement of 
the Case and Supplemental Statements of the Case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In letters 
dated in January 1998, August 2000, and May 2001, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

Secondary service connection may be found in cases of 
aggravation, where there is additional nonservice-connected 
disability which is proximately due to or the result of a 
service-connected condition, although in such a case 
compensation will only be given for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Factual Background

Service medical records show that upon entrance examination 
in December 1985, examination of the veteran's lower 
extremities was normal.  A September 1986 medical record 
indicates that the veteran reported having left knee pain.  
The diagnosis was contused knee.  An October 1986 medical 
record reflects a diagnosis of contused knee, resolved.  
Examination of the left knee revealed no edema or abnormal 
movements.  The veteran had full range of motion.  The report 
of separation examination in January 1990 revealed that 
examination of the veteran's lower extremities was normal.  

An October 1990 X-ray examination of the left knee revealed 
no evidence of bone or joint abnormality.  

An October 1990 VA examination report indicates that the 
range of motion of all the joints was full.  The diagnosis 
was traumatic arthritis of the left knee.  

An October 1992 rating decision granted service connection 
for chondromalacia of the right patellofemoral joint.  

A December 1993 VA treatment record reveals that the veteran 
had complaints of bilateral knee pain.  Examination of the 
knees revealed normal range of motion with no crepitus, 
effusion, or bony deformity.  The assessment was benign 
examinations, possibly early osteoarthritis. 

A February 1994 VA treatment record indicates that the 
veteran had bilateral knee pain.  Examination of the left 
knee revealed no effusion or joint line tenderness.  There 
was full range of motion.  The knee was stable.  There was 
positive patellar apprehension.  X-ray examination was 
negative.  The assessment was bilateral patellofemoral 
syndrome.  

An August 1994 VA treatment record notes that the veteran had 
complaints of bilateral knee pain.  Range of motion of the 
left knee was zero to 130 degrees.  The assessment was 
bilateral knee pain.   

An August 1994 VA examination report indicates that the 
veteran injured his left knee in the military but the recent 
onset of swelling in the left knee was due to favoring his 
right knee.  Examination of the left knee shows no swelling, 
deformity, or instability.  Range of motion of the left knee 
was zero to 148 degrees.  The assessment was subjective 
history of left knee pain due to favoring of the service-
connected right knee with no clinical or radiologic findings.  
X-ray examination of the left knee was normal.  

A May 1995 examination report from the veteran's private 
orthopedist indicates that the veteran reported that in 1989, 
his left knee began to hurt, mostly anteriorly, when going up 
and down stairs.  The veteran did not recall any specific 
injury to the left knee.  Examination of the left knee 
revealed considerable patellofemoral crepitus but the knee 
was stable and meniscal signs were negative  The joint line 
was nontender.  X-ray examination of the left knee was 
unremarkable.  The orthopedist indicated that the problem in 
the left knee was chondromalacia of the patella and the 
orthopedist did not think that any military or VA 
responsibility can be established of the left knee.  
Treatment records show that in August 1995, the veteran 
underwent an arthroscopy of the left knee.  In an October 
1995 medical record, the orthopedist indicated that the 
veteran corrected the dates of injury reported in the May 
1995 notes.  The orthopedist indicated that the veteran 
reported that in 1986, he injured his left knee and he had 
knee pain since that time.  The orthopedist indicated that a 
twisting injury occurred in 1989.  The pathology at the time 
of the surgery on the left knee was chondromalacia of the 
patella with a lateral tracking patella as predicted 
preoperatively.  The orthopedist indicated that the problem 
would have been aggravated by an injury so the last paragraph 
of the note from May 31, 1995 may be incorrect.  

A June 1998 VA examination report reveals that examination of 
the left knee revealed no deformity or swelling.  There was 
crepitus.  The veteran's left knee was tender anteriorly.  
There was no laxity.  Range of motion was zero degrees to 140 
degrees.  X-ray examination was normal.  The diagnosis was 
status post arthroscopy of the left knee in August 1997 with 
patellofemoral pain syndrome.  X-ray examination was 
negative.  

A November 2000 VA examination report indicates that the 
veteran reported he had a lot of pain in the right patella 
and when that "went bad," he had a lot of pain in the left 
patella.  The veteran indicated that his right knee was 
causing problems in his left knee.  X-ray examination of the 
left knee was normal.  The examiner noted that there was no 
change from the normal X-ray examination in 1998.  

A November 2001 VA treatment record reflects a diagnosis of 
chondromalacia patella on the right.  The examiner noted that 
he strongly suspected the same on the left.  

In a November 2001 medical record from the veteran's private 
orthopedist, Dr. G.H., noted that the veteran was self-
referred for evaluation of the knees.  The orthopedist noted 
that the veteran had an injury to the left knee in 1986 and 
he subsequently underwent arthroscopic surgery which improved 
the knee and the veteran had no problems until recently.  The 
orthopedist noted that the veteran has begun to favor the 
right knee and his left knee has become symptomatic again.  
Examination of the left knee revealed full range of motion 
with some patellofemoral crepitation.  X-ray examination 
showed mild degenerative changes; the X-rays were otherwise 
unremarkable.  

A May 2002 Magnetic Resonance Imaging (MRI) of the left knee 
revealed no acute bony abnormalities or effusions.  It was 
noted that there were some calcifications projected over the 
patella; synovial osteochondromatosis could not be excluded, 
although this could represent other calcification in the soft 
tissues.  

In a July 2002 medical record, the veteran's private 
orthopedist indicated that the veteran was improving a 
little, although he still had intermittent problems with the 
left knee.  The orthopedist indicated that the veteran had 
this for over two years and the orthopedist felt that the 
knee pain had become worse secondary to the instability in 
the right knee which caused the veteran to fall and caused 
him to favor the right knee and overuse the left.    

A January 2003 VA examination report indicates that the 
examiner noted that the veteran had a long history of 
problems with his knees diagnosed variously as degenerative 
joint disease and chondromalacia patella.  The examiner noted 
that the veteran had problems in both knees; the right knee 
first and then the left.  The veteran continued to have pain 
in both knees which was generally related to the activity 
that he did.  The assessment was post traumatic degenerative 
joint disease of the knees bilaterally, with chondromalacia, 
bilaterally.  The examiner indicated that he did not believe 
the left knee disability was caused or aggravated by the 
right knee disability.  

Analysis

The veteran contends that he incurred a left knee disorder in 
service.  He asserts that his current left knee disorder is 
the same left knee disorder that he had in service in October 
1986.  He also contends that his left knee disorder was 
caused by his service-connected right knee disability.  He 
contends that he favors his right knee and this caused his 
left knee disorder.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder on a direct basis 
or as secondary to the service-connected right knee disorder.  

There is medical evidence of a current left knee disorder.  A 
February 1994 VA treatment record indicates that the 
assessment was bilateral patellofemoral syndrome.  A May 1995 
medical record from the veteran's orthopedist reflects a 
diagnosis of chondromalacia of the patella.  A June 1998 VA 
examination report reflects a diagnosis of status post 
arthroscopy of the left knee in August 1997 with 
patellofemoral pain syndrome.  A November 2001 private 
medical record from the veteran's orthopedist indicates that 
X-ray examination showed mild degenerative changes.  A 
January 2003 VA examination report reflects a diagnosis of 
post traumatic degenerative joint disease and chondromalacia 
of the left knee.  

The service medical records show that in September 1986, the 
veteran injured his left knee.  The diagnosis was contused 
knee.  However, the service medical records show that the 
left knee injury resolved.  The October 1986 service medical 
record reflects a diagnosis of contused knee, resolved.  The 
January 1990 examination report shows that examination of the 
veteran's lower extremities was normal.  The medical evidence 
of record shows that the veteran did not have a left knee 
disorder upon separation from service in February 1990.  

Review of the record shows that soon after service, X-ray 
examination of the left knee was normal.  An October 1990 X-
ray examination revealed no evidence of bone or joint 
abnormality.  Review of the record shows that medical 
evidence dated in 1993 and 1994 shows that the veteran had 
complaints of left knee pain, but there were no objective 
findings of a left knee disorder until May 1995.  X-ray 
examinations of the left knee in 1994 were normal.  A 
February 1994 VA treatment record reflects a diagnosis of 
patellofemoral syndrome; examination findings were normal.  
An August 1994 VA treatment record reflects a diagnosis of 
bilateral knee pain.  An August 1994 VA examination report 
reflects a diagnosis of subjective history of left knee pain 
due to favoring of the service connected right knee with no 
clinical or radiologic findings.  Pain alone, in and of 
itself, is not a disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Review of the record shows that there were clinical findings 
of a left knee disorder in May 1995.  The May 1995 private 
medical record indicates that examination of the left knee 
revealed patellofemoral crepitus.  A June 1998 VA examination 
report indicates that there were findings of crepitus and 
tenderness.  A January 2003 examination report reflects a 
diagnosis of post traumatic degenerative joint disease of the 
knees, bilaterally, and chondromalacia, bilaterally.   

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
The Board notes that in an October 1995 statement, the 
veteran's orthopedist noted that the veteran had injured his 
left knee in 1986 and had a twisting injury in 1989.  The 
Board finds that this statement is not sufficient evidence to 
relate the left knee disorder to service.  It appears that 
the orthopedist is basing his medical opinion upon the report 
of the veteran.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  As discussed above, the medical evidence of 
record shows that the in-service left knee injury had 
resolved in service and there is no contemporaneous evidence 
of a 1989 twisting injury to the left knee.    

The veteran's own assertions that his left knee disorder is 
related to service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  The veteran, as a 
layman, is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  The evidence does not 
reflect that the veteran possesses medical knowledge which 
would render his opinions as to etiology and a medical 
diagnosis competent.  

Thus, the Board finds that service connection for a left knee 
disorder is not warranted on a direct basis, because there is 
no competent evidence of a relationship between the current 
left knee disorder and service other than that based on 
rejected history, and because there is positive evidence that 
the current left knee disorder first manifested in the mid 
1990's, almost 5 years after service separation and there is 
positive evidence that the in-service left knee injury 
resolved prior to the time the veteran separated from 
service.    

The Board finds that service connection for a left knee 
disorder is not warranted on a presumptive basis.  As noted 
above, the service medical records show that the left knee 
injury had resolved before the veteran separated from 
service.  The Board acknowledges that the October 1990 VA 
examination report reflects a diagnosis of "traumatic 
arthritis" of the left knee.  However, there were no 
clinical findings of a left knee disorder upon examination to 
support this diagnosis.  Range of motion was full and X-ray 
examination revealed no evidence of bone or joint 
abnormality.  There is no evidence of arthritis of the left 
knee established by x-ray and manifested to a compensable 
degree, which would be limitation of flexion to 45 degrees or 
less or limitation of extension to 10 degrees or more.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).  
Thus, service connection for a left knee disorder on a 
presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 
3.309.

The Board finds that the evidence of record does not 
establish that the left knee disorder is proximately due to 
or the result of the service-connected right knee disorder.  
There is probative evidence that the left knee disorder is 
not due to or aggravated by the right knee disorder.  The 
January 2003 VA examination report indicates that the VA 
examiner concluded that the left knee disorder was not caused 
or aggravated by the right knee disorder.  

The Board notes that in a November 2001 statement, the 
veteran's private orthopedist noted that the veteran had no 
problems with the left knee after he underwent arthroscopic 
surgery until recently.  The orthopedist noted that the 
veteran had begun to favor the right knee and the left knee 
had become more symptomatic.  In a July 2002 record, the 
orthopedist indicated that the veteran had intermittent 
problems with the left knee and he had these problems for two 
years.  The orthopedist further indicated that the left knee 
pain had become worse secondary to the instability of the 
right knee which caused the veteran to fall and caused him to 
favor the right knee and overuse the left.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In some 
cases, the physician's special qualifications or expertise in 
the relevant medical specialty or lack thereof may be a 
factor.  In every case, the Board must support its conclusion 
with an adequate statement of its reasoning of why it found 
one medical opinion more probative than the other.

The Board finds that the opinion by the private orthopedist 
to have limited probative value, since the orthopedist did 
not have access to the veteran's claims folder and did not 
review the veteran's medical history prior to rendering this 
opinion.  The orthopedist indicated that the veteran had 
increased symptoms of the left knee disorder due to the 
instability of the right knee.  However, it appears that the 
orthopedist did not examine the right knee in July 2002.  
There are no notations regarding the right knee in the July 
2002 medical record.  Furthermore, the private medical 
records show that the orthopedist did examine the right knee 
in November 2001 and he indicated that the right knee was 
stable.  The medical evidence of record further shows that 
the veteran did not have instability of the right knee at 
that time.  The July 2002 VA examination report indicates 
that no instability was found upon examination.  Examination 
revealed no laxity.  There were no findings of instability 
upon VA examination in January 2003.  Thus, the Board finds 
this medical opinion to have limited probative value.  

The Board finds the opinion by the VA examiner who performed 
the January 2003 VA examination to be more probative.  The VA 
examiner concluded that the left knee disorder was not caused 
by or aggravated by the right knee disorder.   The Board 
finds that the January 2003 VA examination report to have 
greater evidentiary weight because the VA examiner reviewed 
the veteran's claims folder and was familiar with the 
veteran's medical history.  The VA examiner also examined the 
veteran before concluding that the right knee disorder did 
not cause or aggravate the left knee disorder.  Thus, the 
Board places greater probative value on the January 2003 VA 
examination report.  
 
The veteran's own implied assertions that he has a left knee 
disorder due to the right knee disorder are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his in-
service symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu; supra.  

The Board concludes that the persuasive evidence of record 
establishes that the veteran's current left knee disorder was 
not caused by or aggravated by the right knee disorder.  
Thus, service connection for the left knee disorder on a 
secondary basis is not warranted.  

In conclusion, for the reasons discussed above, the Board 
finds that service connection for a left knee disorder is not 
warranted, because there is positive evidence that the in-
service left knee injury resolved in service, the current 
left knee disorder first manifested years after service; and 
the persuasive evidence of record establishes that the 
veteran's current left knee disorder was not caused by or 
aggravated by the right knee disorder.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for a left knee 
disorder.  The claim is therefore denied.  VCAA; Gilbert, 
1 Vet. App. 49.




ORDER

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

